Citation Nr: 1626548	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  10-13 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for left hand, 2nd and 3rd metacarpal displaced fracture, with residual scar, for the period from May 1, 2009 to April 23, 2014.

2.  Entitlement to an initial disability rating in excess of 10 percent for limitation of motion of the thumb (previously characterized as left hand, 2nd and 3rd metacarpal displaced fracture, with residual scar) for the period from April 24, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to April 2009.

This matter came to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, granted entitlement to service connection for left hand, 2nd and 3rd metacarpal displaced fracture with residual scar, assigning a noncompensable rating, effective May 1, 2009.  

The Veteran testified at a Board hearing in September 2010; the transcript is of record.

This matter was remanded in March 2014.

In an October 2014 rating decision, the RO recharacterized the issue and assigned a 10 percent disability rating to limitation of motion of the thumb (previously rated as left hand, 2nd and 3rd metacarpal displaced fracture with residual scar), effective April 24, 2014.  The noncompensable rating is in effect for left hand, 2nd and 3rd metacarpal displaced fracture with residual scar for the period from May 1, 2009 to April 23, 2014.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

In the October 2014 rating decision, the RO granted entitlement to service connection for gastroesophageal reflux disease (GERD), assigning a 10 percent rating, effective May 1, 2009.  In a March 2015 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for deviated nasal septum (claimed as sinusitis), assigning a noncompensable rating, effective May 1, 2009.  The grant of service connection for these disabilities constituted a full award of the benefit sought on appeal as to those issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.


FINDINGS OF FACT

1.  For the period from May 1, 2009 to April 23, 2014, the Veteran's left hand condition is manifested by the ability to bring the digits to the transverse crease while opposing the thumb, without limitation of motion of the index of long finger with a gap of one inch between the fingertip and the proximal transverse crease of the palm, nor a gap of one inch between the thumb pad and the fingers.  

2.  For the period from April 24, 2014, the Veteran's limitation of motion of the thumb is manifested by a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, in contemplation of additional loss of motion due to pain, fatigability, or incoordination.  


CONCLUSIONS OF LAW

1.  For the period from May 1, 2009 to April 23, 2014, the criteria for a compensable left hand, 2nd and 3rd metacarpal displaced fracture, with residual scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5229 (2015).

2.  For the period from April 24, 2014, the criteria for a disability rating in excess of 10 percent for limitation of motion of the thumb have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5228 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was sent a letter in May 2009 that provided information as to what evidence was required to substantiate the initial claim and of the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish a disability rating and effective date. The appeal of the rating assigned to the left hand arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished, to include substantial compliance with the Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see Bernard v. Brown, 4 Vet. App. 384 (1993).  The virtual folder contains the Veteran's service treatment records, VA treatment records and lay statements and testimony from the Veteran.  The Board has perused the medical and lay records and testimony for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  He underwent VA examinations which will be discussed below.  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's Board hearing, the undersigned identified the increased rating issues on appeal and asked the Veteran about the treatment received for his condition to ensure that all relevant treatment records were obtained.  Also, the Veteran provided testimony as to the symptoms and history of his conditions.  Moreover, as a result of his testimony, the issue was remanded to assess the severity of his condition.  The Veteran has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  It is also necessary to evaluate the disability from the point of view of the Veteran working or seeking work and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's virtual folder, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

As detailed hereinabove, service connection is in effect for left hand, 2nd and 3rd metacarpal displaced fracture, with residual scar, rated noncompensably disabling from May 1, 2009 to April 23, 2014, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5229, and limitation of motion of the thumb, rated 10 percent disabling from April 24, 2014, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 5228.

The Board notes that a separate rating is in effect for left wrist displaced fracture with residual scar, rated 10 percent disabling.  Such rating is not in appellate status.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5228 a noncompensable disability rating is warranted for limitation of motion of the thumb with a gap of less than one inch (2.5cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent disability evaluation is assigned for a gap of one to two inches (2.5 to 5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent disability evaluation is assigned for a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5229, a noncompensable disability evaluation is assigned for limitation of motion of the index or long finger with a gap of less than one inch between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by no more than 30 degrees.  A 10 percent disability evaluation is assigned where there is limitation of motion of the index or long finger with a gap of one inch between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by more than 30 degrees.  

A May 2009 VA examination reflects that during service the Veteran sustained a basketball injury in 2001 fracturing his third metacarpal and wrist.  He underwent an open reduction internal fixation.  He is right hand dominant.  He experiences pain all day and reported tingling, numbness, and pain in his fingers.  On examination, he had a 5/5 grip strength, although less than the right.  He was able to bring the second, third, fourth, and fifth digits to the transverse crease and was able to bring them to the thumb for opposition.  There was no atrophy.  An x-ray showed a normal left hand.  He had a .5 centimeter very fine scar and a 2.5 x .5 centimeter scar paler than the surrounding tissues.  The impression was metacarpal fracture.  The examiner noted that there was no pain on range of motion or flare-ups on any of the joints except as previously described.  All of the joints have no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  His scars were described as non-tender, flat, normal color, mobile, without functional impact, and without evidence of induration or skin breakdown.  

A September 2009 VA examination with the same VA examiner reflects the Veteran's report that there had been no changes in his hand condition.  He reported pain, swelling, tingling, and numbness.  On examination, he had a 5/5 grip strength, although less than the right.  He was able to bring the second, third, fourth, and fifth digits to the transverse crease and was able to bring them to the thumb for opposition.  The examiner commented that all of the joints have no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  

The Veteran testified that he experiences limited range of motion in his wrist, and numbness and locking in his hand.  T. at 18-22.  

An April 24, 2014 VA examination reflects complaints of weakness of the left hand with his left thumb locking at times.  He has to use the right hand to unlock it.  He is employed in IT and has to type on the computer mostly with the right hand.  At work the left hand weakness and decreased range of motion of the fingers makes it difficult to complete some tasks such as lifting and carrying supplies.  At home he is unable to carry shopping bags with handles using the left hand for very long before the left hand starts to cramp and become more painful.  He is unable to mow his lawn since he is unable to hold down the gas lever with the fingers of the left hand.  He is unable to use the weed whacker.  He is unable to open a bottle of water due to weakness and pain in the fingers of the left hand.  When the tension, pressure, or pain is too much in the left hand, he has to massage it to loosen it.  The Veteran reported that during flare-ups he experiences increased weakness and sharp pains in the middle of the hand.  

On examination, there was limitation of motion in the long and ring fingers.  There was no gap between the thumb pad and the fingers.  There was a less than 1 inch gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  All of the fingers were affected.  Painful motion began at a gap of less than 1 inch.  Extension of the long and ring fingers were limited by no more than 30 degrees with painful motion beginning at no more than 30 degrees.  

With regard to functional loss/limitations, there was less movement than normal, weakened movement, excess fatigability, incoordination with impaired ability to execute skilled movements smoothly, and pain on movement.  There was tenderness or pain to palpation for joints or soft tissue of either hand, including thumb and fingers.  Muscle strength testing was 4/5.  There was no ankylosis.  There were 3 scars on the dorsum of the left hand from the pins that had been placed during surgery to repair the fractures and then later removed when the cast was removed.  They are circular, hyperpigmented, nontender, not raised or depressed.  They measure about 1 cm diameter located at the proximal area of the thumb near the wrist.  The examiner diagnosed fracture of 2nd and 3rd metacarpals.  The examiner commented that if there is repetitive movement of the left hand requiring him to try to move his fingers more than is usually tolerated, he could experience additional loss of range of motion of all the left hand digits.  For flexion this could be measured in centimeters of gap from the tips of the digits to the palm.  This could be as much as 0.5 to 1 centimeter of additional loss of motion due to pain, fatigability, or incoordination limiting the functional ability.  Extension likewise might be impaired as well due to pain, fatigability, and incoordination by up to another loss of 5 degrees.

A February 2015 VA peripheral nerves examination was normal with regard to the left hand.  The examiner opined that there was no objective evidence of a neurological disorder involving the left hand.  

For the period from May 1, 2009 to April 23, 2014, a compensable rating is not warranted for the disability affecting the left hand.  As detailed, on examination in May and September 2009, he was able to bring the second, third, fourth, and fifth digits to the transverse crease and was able to bring the fingers to the thumb for opposition.  Thus, a compensable rating is not warranted per Diagnostic Codes 5228 and 5229.  Any limitation of motion associated with the Veteran's fingers is considered noncompensably disabling.  

It was only upon examination on April 24, 2014, that the examiner found less than a 1 inch gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips, but on repetitive movement he could experience additional loss of range of motion of the left hand digits from .5 to 1 centimeter of additional loss motion due to pain, fatigability, and incoordination.  Based on such objective findings, a 10 percent rating is warranted per Diagnostic Code 5228.  A 20 percent rating is not warranted as even in consideration of additional limitation of motion after repetitive motion, there is not a gap of more than 2 inches between the thumb pad and the fingers.  

The Board finds that the Veteran does not have ankylosis of any of his affected digits.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed., 2003).  The VA examination reports of record indicated that the Veteran is able to move his digits.  Thus, ratings are not warranted per the ankylosis criteria.  

The Board has given consideration to the skin criteria with regard to the scars on the left hand, but the objective findings do not reflect that a compensable rating would be warranted.  The scars are not painful or unstable, and there total area is less than six square inches.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804, 7805.  

With regard to his reported chronic pain and functional loss, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca and Mitchell.  As detailed hereinabove, from April 24, 2014, the 10 percent rating has been assigned to compensate him for his functional loss on repetitive motion.  The rating compensates him for his pain, fatigability, and incoordination associated with his disability.  For the period prior to April 24, 2014, the Board acknowledges the Veteran's report of pain associated with his left hand.  The Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss but does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  The May and September 2009 VA examination reports reflect the examiner's findings that there were no additional limitations due to pain, fatigue, weakness or lack of endurance following repetitive use.  Despite the Veteran's symptomatology associated with his left hand for his period, a compensable rating is not warranted due to functional loss.  Id; see also DeLuca, 8 Vet. App. At 204-7.  The Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for an increased rating.  See DeLuca, 8 Vet. App. at 204 -07.

The Board also acknowledges the Veteran's reports of numbness and tingling of the left hand.  However, the opinion of the February 2015 VA examiner who conducted the neurological examination was that there were no objective findings of a neurological disability associated with the left hand.  Thus, a separate rating is not warranted for nerve impairment.

Extraschedular considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present with regard to each issue addressed above.  Additionally, the diagnostic criteria discussed hereinabove adequately describes the severity and symptomatology of the various aspects of the Veteran's disorders.  The current ratings discussed hereinabove are adequate to fully compensate the Veteran for his symptoms.  

The Veteran and his representative have not alleged during the appeal period that such evaluations are inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that diagnostic criteria are adequate for these service-connected disabilities.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The evidence of record reflects that the Veteran is employed in a full-time capacity, thus a claim for a total disability rating due to individual unemployability (TDIU) has not been raised.  


ORDER

Entitlement to a compensable rating for left hand, 2nd and 3rd metacarpal displaced fracture, with residual scar, for the period from May 1, 2009 to April 23, 2014, is denied.

Entitlement to a disability rating in excess of 10 percent for limitation of motion of the thumb for the period from April 24, 2014 is denied.


____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


